Title: From George Washington to Major General William Heath, 1 October 1779
From: Washington, George
To: Heath, William


        
          Dear Sir
          Head Quarters [West Point] 1st October 1779.
        
        You wrote to me a few days ago respecting a small guard that is kept at Litchfeild upon the military Stores there. I could not give you an answer then, as I had not seen Genl Knox. He now tells me, that there is a necessity for their remaining, more especially as he is obliged to withdraw a small detachment of Artillery who are there. Be pleased to direct the non Commissioned Officer who commands the Guard to take his orders from Mr Richards deputy Commy of Stores at Litchfeild. I am Dear Sir Yr most obt Servt
        
          Go: Washington
        
        
        
          P.S. Will it not be better to releive the non Commd officer and send an Ensign with a small subalterns Command. A non Commd Officer is scarcely competent to the task.
        
      